 
 
I 
111th CONGRESS 1st Session 
H. R. 4077 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2009 
Mr. Maffei introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to make it an unfair or deceptive practice for any air carrier, foreign air carrier, or ticket agent to charge a fee for or accept payment from a passenger on a flight segment for the first piece of checked baggage. 
 
 
1.Short titleThis Act may be cited as the The First Bag Flies Free Act.  
2.Unfair or deceptive practice 
(a)No cost for first piece of checked baggageSection 41712 of title 49, United States Code, is amended by adding at the end the following: 
 
(c)No cost for first piece of checked baggageIt shall be an unfair or deceptive practice under subsection (a) for any air carrier, foreign air carrier, or ticket agent to charge a fee for or accept payment from a passenger on a flight segment for the first piece of checked baggage that weighs 50 pounds or less and for which the size does not exceed 62 inches (determined by adding the length, width, and height together).. 
(b)Effective dateThe requirements of section 41712 of title 49, United States Code, shall become effective on December 15, 2009, or on the date of enactment of this Act, whichever is later.  
 
